DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
The applicants claim for benefit to provisional application 62/651,445 filed 04/02/2018 has been acknowledged. All of the claims in the instant application appear to have disclosure in the provisional application and receive benefit to the prior filing date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2019 has been acknowledged by the Examiner and has been taken into consideration.

Summary
Claims 1-20 are rejected.
The specification is objected to.

Specification
The disclosure is objected to because of the following informalities:
Par. 29 recites “processor 250”. The processor should be element 220.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 14 recites the limitation "the system" with the following lines:
determine an operation state of the system
generate a command structured to adjust operation of the system
There is insufficient antecedent basis for this limitation in the claim. There are two different systems mentioned in the claims, the system of the electric vehicle and an exhaust aftertreatment system. The scope of the invention will change depending on which of the two systems that the limitation “the system” is interpreted to be.
Claims 5, 7-9, 18 and 20 recites the limitation "the system".
There is insufficient antecedent basis for this limitation in their respective independent claims. There are two different systems mentioned in the independent claims, the system of the electric vehicle and an exhaust aftertreatment system. The scope of the invention will change depending on which of the two systems that the limitation “the system” is interpreted to be.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

abstract ideas without significantly more. 
101 Analysis – Step 1
Claims 1-20 are directed to a system and method of receiving data associated with an exhaust aftertreatment system, determining an operational state based on the data and generating a command to adjust operation of the system based on the operational state. Therefore the claims are within at least one of four statutory categories. 
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human behavior, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea and will be used as a representative claim for the remainder of the 101 rejections. Claim 1 recites: 

A system comprising:
a controller communicatively coupled with a system of an electric vehicle, the controller structured to:
receive one or more parameters associated with an exhaust aftertreatment system, the one or more parameters being associated with an aftertreatment event associated with the aftertreatment system;
determine an operation state of the system based on the one or more parameters; and
generate a command structured to adjust operation of the system responsive to the determination of the operation state.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “receive one or more parameters” in this claim encompasses a user receiving temperature data of the exhaust and “determine an operation state of the system based on the one or more parameters” encompasses the user associating the temperature with different stages of the aftertreatment event.
The claim also recites “generate a command structured to”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the intention of performing the action without executing the action. Simply generating a command could be covered by ordering someone else to perform the action, which is an abstract idea.
In arguendo, if one were to positively recite the system performing the actions, the limitation “generate a command structured to adjust operation of the system responsive to the determination of the operation state” encompasses the user stepping on the accelerator pedal based on what stage the aftertreatment event is in. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely 
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A system comprising:
a controller communicatively coupled with a system of an electric vehicle, the controller structured to:
receive one or more parameters associated with an exhaust aftertreatment system, the one or more parameters being associated with an aftertreatment event associated with the aftertreatment system;
determine an operation state of the system based on the one or more parameters; and
	generate a command structured to adjust operation of the system responsive to the determination of the operation state.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitations of using a controller coupled to the system of an electric vehicle to receive data, analyze the data to determine an operational state and generate a command, the examiner submits that these limitations are mere instructions to apply the above-noted abstract ideas by merely using a controller to perform the process (MPEP § 2106.05). In particular, the controller is recited at a high level of generality such that it amount to nothing significantly more than mere 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative independent claim 1 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller coupled to the system of an electric vehicle to receive data, analyze the data to determine an operational state and generate a command, amounts to nothing significantly more than mere instructions to apply the exception using a generic computer component. As discussed above, the additional limitation of the received parameter being associated with an exhaust aftertreatment system/event is merely extra pre-process activity by adding insignificant extra-solution activity to the judicial exception. Mere instructions to apply the exception using a generic computer component and mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information so that the information can be analyzed by an abstract mental process cannot provide an inventive concept. Hence, the claim is not patent eligible.

Independent claims 10 and 14 are rejected as being analogous to claim 1. The claim recites the same abstract ideas but do not cite any additional limitations.

101 Analysis – Step 2A, Prong 1
Dependent claim 2 includes limitations that recite an abstract idea. Claim 2 recites: 

The system of claim 1, wherein the controller is further structured to determine whether the aftertreatment event is in progress based on the one or more parameters.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performing the limitation in the human mind. 
The claim recites “further structured to”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the intention of performing the action without executing the action. Simply generating a command could be covered by ordering someone else to perform the action, which is an abstract idea.
In arguendo, if one were to positively recite the system performing the actions, the limitation of “determine whether the aftertreatment event is in progress based on the one or more parameters” encompasses the user looking at temperature data and determining whether the values recorded allows for the regenerative event to occur. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 2 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

Dependent claims 11 and 15 are rejected as being analogous to claim 2. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 3 includes limitations that recite an abstract idea. Claim 3 recites: 

The system of claim 1, wherein the system comprises an engine system, a generator system, an electric motor system, aftertreatment system, battery, or a combination thereof.


101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The system of claim 1, wherein the system comprises an engine system, a generator system, an electric motor system, aftertreatment system, battery, or a combination thereof.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.

101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, representative dependent claim 3 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element that the system comprises an engine, generator, electric motor, aftertreatment or battery, amounts to nothing significantly more than mere instructions to apply the exception using generic systems. Mere instructions to apply the exception using generic components without integrating them into the process cannot provide an inventive concept. Hence, the claim is not patent eligible.

Dependent claim 12 is rejected as being analogous to claim 3. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 4 includes limitations that recite an abstract idea. Claim 4 recites: 

 wherein the one or more parameters comprises a temperature, regeneration status, or a combination thereof, and wherein the aftertreatment event comprises a regeneration event, desorption event, or a combination thereof.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitations of “the one or more parameters comprises a temperature, regeneration status, or a combination thereof” encompasses the user receiving data from a thermometer positioned around the particulate filter and “the aftertreatment event comprises a regeneration event, desorption event, or a combination thereof” encompasses the user determining whether the recorded temperature is high enough to allow one of the events to occur. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 

101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 4 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

Dependent claims 13 and 16-17 are rejected as being analogous to claim 4. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 5 includes limitations that recite an abstract idea. Claim 5 recites: 

The system of claim 1, wherein the command is structured to increase a load corresponding to the system responsive to a restart of the system.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. 
The claim recites “the command is structured to”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the 
In arguendo, if one were to positively recite the system performing the actions, the limitation of “the command is structured to increase a load corresponding to the system responsive to a restart of the system” encompasses the user stepping on the accelerator pedal if it is determined the vehicle has restarted. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 5 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with 

Dependent claim 18 is rejected as being analogous to claim 5. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 6 includes limitations that recite an abstract idea. Claim 6 recites: 

The system of claim 1, wherein the command is structured to store excess power in an energy storage device.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. 
The claim recites “the command is structured to”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the intention of performing the action without executing the action. Simply generating a command could be covered by ordering someone else to perform the action, which is an abstract idea.
In arguendo, if one were to positively recite the system performing the actions, the limitation of “structured to store excess power” encompasses the user flipping a switch to route the power to a battery. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 

In the present case, the additional limitations beyond the above mentioned abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

The system of claim 1, wherein the command is structured to store excess power in an energy storage device.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract ideas into a practical application.
Regarding the additional limitation of an energy storage device, the examiner submits that this limitation is mere instructions to apply the above-noted abstract ideas into a generic electrical component (MPEP § 2106.05). In particular, the energy storage device is recited at a high level of generality such that it amount to nothing significantly more than mere instructions to apply the exception using a basic battery. 
101 Analysis – Step 2B


Dependent claim 19 is rejected as being analogous to claim 6. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 7 includes limitations that recite an abstract idea. Claim 7 recites: 

The system of claim 1, wherein the command is structured to schedule powering of the system, and wherein the command is structured to reduce emissions from the vehicle responsive to the scheduled powering.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. 
the command is structured to schedule” and “the command is structured to reduce emissions”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the intention of performing the action without executing the action. Simply generating a command could be covered by ordering someone else to perform the action, which is an abstract idea. 
In arguendo, if one were to positively recite the system performing the actions, the limitations of “the command is structured to schedule powering of the system” encompasses the user turning the vehicle on and “the command is structured to reduce emissions from the vehicle responsive to the scheduled powering” appears to be the intended result of the action and could encompass the user simply turning the vehicle off. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B


Dependent claim 20 is rejected as being analogous to claim 7. The claim recites the same abstract ideas but do not cite any additional limitation.

101 Analysis – Step 2A, Prong 1
Dependent claim 8 includes limitations that recite an abstract idea. Claim 8 recites: 

The system of claim 1, wherein the command is structured to schedule a start, stop, stop duration, or a combination thereof of the system, and wherein the command is structured to reduce emissions from the vehicle responsive to the scheduled start, stop, stop duration, or a combination thereof.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. 
The claim recites “the command is structured to schedule” and “the command is structured to reduce emissions”, which does not positively recite the system performing the action. The phrase “structured to” indicates that a command is generated with the intention of performing the action 
In arguendo, if one were to positively recite the system performing the actions, the limitations of “the command is structured to schedule a start, stop, stop duration, or a combination thereof of the system” encompasses the user turning the vehicle on and “the command is structured to reduce emissions from the vehicle responsive to the scheduled start, stop, stop duration, or a combination thereof” appears to be the intended result of the action and could encompass the user simply turning the vehicle off. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP section 2106.04, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have determined that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 8 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly 

101 Analysis – Step 2A, Prong 1
Dependent claim 9 includes limitations that recite an abstract idea. Claim 9 recites: 

The system of claim 1, wherein the operation state is a first operation state, and wherein adjustment of the operation of the system comprises moving the system between the first operation state and a second operation state.

The examiner submits that the foregoing bolded limitations constitute a “mental process” and because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. Similarly, the limitation of ”the operation state is a first operation state” in this claim encompasses the user determining the vehicle is in any operational state related to the aftertreatment system parameters and “moving the system between the first operation state and a second operation state” can encompass any user action that changes the operational state of the vehicle such as a user stepping on an accelerator pedal to go from engine idling to accelerating or turning the vehicle off.
101 Analysis – Step 2A, Prong 2 
Regarding Prong 2 of Step 2A analysis in the MPEP, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the MPEP, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the 
In the present case, there are no additional limitations beyond the above mentioned abstract ideas. 
For the following reasons, the examiner submits that no additional limitations were recited and therefore the claim is not integrated into a practical application. 
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guideline, dependent claim 9 does not include additional elements (considered both individual and in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited. Hence, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordet et al. (FR 3025833), herein Bordet.

Regarding claim 1, Bordet teaches,
A system comprising:
a controller communicatively coupled with a system of an electric vehicle (1st par. on pg. 6 of attached specification translation, motor vehicle, a control unit and the electric motor of the electric compressor), the controller structured to:
receive one or more parameters associated with an exhaust aftertreatment system (2nd par. on pg. 6 of attached specification translation, receive input signals from a plurality of sensors relating to the operation of the heat engine… recording instantaneous temperature of the burnt gases in the exhaust line by means of a sensor placed between the nitrogen oxides trap and the particle filter... rate of dioxygen present in the burnt gases by means of a probe placed downstream of the particle filter... and the pressure difference between the output and input of the particle filter), the one or more parameters being associated with an aftertreatment event associated with the aftertreatment system (the above mentioned parameters are all recorded from sensors around the particle filter and are features of a regeneration event);
determine an operation state of the system based on the one or more parameters (last par. on pg. 7 and 1st par. on pg. 8, computer monitors the filling level of the particle filter and the filling level of the nitrogen oxide trap due to the pressure difference between the output and input of the particle filter. Whether the filling level meets a threshold or not determines the operational state of the aftertreatment system); and
st par. on pg. 8, When one or other of these filling levels exceeds a predetermined threshold stored in the read-only memory, the computer control the regeneration of the nitrogen oxide trap and the particle filter).

Regarding claim 2, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the controller is further structured to determine whether the aftertreatment event is in progress based on the one or more parameters (pg. 3, 2nd par., lines 9-14 of the attached specification translation, during the regeneration of the processing means, the target temperature is equal to the instant temperature to which the efficiency of the regeneration is optimal. If the recorded temperature is the same as the target, it is determined that a regeneration event is occuring).

Regarding claim 3, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the system comprises an engine system, a generator system, an electric motor system, aftertreatment system, battery, or a combination thereof (pg. 4, par. 1-3 of the attached specification translation, motor vehicle, comprising: an engine block,... an electric machine which is coupled to the crankshaft of the thermal engine and which is connected to a battery of accumulators… a catalyst, a nitrogen oxide trap, a particle filter).

Regarding claim 4, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the one or more parameters comprises a temperature, regeneration status, or a combination thereof, and wherein the aftertreatment event comprises a regeneration event, desorption event, or a combination thereof (pg. 3, 2nd par., lines 9-14 of the 

Regarding claim 5, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the command is structured to increase a load corresponding to the system responsive to a restart of the system (last par. of pg. 2 and first par. of pg. 3 of the attached specification translation, when it is desired to increase sharply the temperature of the burnt gases (for example, when cold-starting), and if the acquired temperature (of the burnt gases) is lower than a target temperature: a) system is made to operate the engine so that it develops a temperature greater than the drive torque).

Regarding claim 6, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the command is structured to store excess power in an energy storage device (pg. 8, par. 3 in the attached specification translation, in the case where the temperature of (the burnt gases) measured is lower than the temperature of the target, it will be needed to increase the thermal torque in order to reach the target temperature. The excess heat torque with respect to the needs of the vehicle will then be absorbed by the electric machine which charges the storage battery).

Regarding claim 7, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the command is structured to schedule powering of the system (pg. 8, par. 3, in the case where the temperature of (the burnt gases) measured is lower than the temperature of the target, the system needs to increase the thermal torque in order to reach the target temperature. The system is scheduled to power the thermal engine/torque if the instant temperature is lower than the target temperature), and wherein the command is structured to reduce emissions from 

Regarding claim 8, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the command is structured to schedule a start, stop, stop duration, or a combination thereof of the system (pg. 3, 2nd par. of the attached specification, Conversely, in the case where the temperature measured is greater than the temperature of the target, the system is made to operate the engine so that it develops a temperature lower than the drive torque and is it is also made to operate the electrical machine in motor mode, so that it compensates the difference between the drive torque and the torque of heat. The electrical machine (alternator) stops operating in generator mode and starts operating in motor mode), and wherein the command is structured to reduce emissions from the vehicle responsive to the scheduled start, stop, stop duration, or a combination thereof (pg. 2, lines 56-57 of the attached specification, Operating at the target temperature is where the efficiency of the regeneration is optimal. When regeneration is running at peak efficiency, emissions are reduced).

Regarding claim 9, Bordet teaches all elements of claim 1. Bordet further teaches,
The system of claim 1, wherein the operation state is a first operation state, and wherein adjustment of the operation of the system comprises moving the system between the first operation state and a second operation state (pg. 3, 2nd par. of the attached specification, in the case where the temperature measured is greater than the temperature of the target, the system is made to operate the engine so that it develops a temperature lower than the drive torque and is it is also made to operate the electrical machine in motor mode, so that it compensates the difference between the drive torque st operation state) and starts operating in motor mode (2nd operation state)).

Regarding claim 10, Bordet teaches,
An apparatus structured to control operation of a system of an electric vehicle (1st par. on pg. 6 of attached specification translation, motor vehicle, a control unit and the electric motor of the electric compressor)based on one or more parameters associated with an exhaust aftertreatment system (1st par. on pg. 8, When one or other of these filling levels exceeds a predetermined threshold stored in the read-only memory, the computer control the regeneration of the nitrogen oxide trap and the particle filter), the apparatus comprising:
a controller (a control unit) structured to:
receive one or more parameters associated with an exhaust aftertreatment system of an electric vehicle (2nd par. on pg. 6 of attached specification translation, receive input signals from a plurality of sensors relating to the operation of the heat engine… recording instantaneous temperature of the burnt gases in the exhaust line by means of a sensor placed between the nitrogen oxides trap and the particle filter... rate of dioxygen present in the burnt gases by means of a probe placed downstream of the particle filter... and the pressure difference between the output and input of the particle filter), the one or more parameters being associated with an aftertreatment event associated with the aftertreatment system (the above mentioned parameters are all recorded from sensors around the particle filter and are features of a regeneration event);
determine an operation state of the system of the electric vehicle based on the one or more parameters (last par. on pg. 7 and 1st par. on pg. 8, computer monitors the filling level of the particle filter and the filling level of the nitrogen oxide trap due to the pressure difference between the output 
	generate a command structured to adjust operation of the system responsive to the determination of the operation state (1st par. on pg. 8, When one or other of these filling levels exceeds a predetermined threshold stored in the read-only memory, the computer control the regeneration of the nitrogen oxide trap and the particle filter).

	Regarding claim 11, it is rejected as being analogous to claim 2.
Regarding claim 12, it is rejected as being analogous to claim 3.
Regarding claim 13, it is rejected as being analogous to claim 4.

Regarding claim 14, Bordet teaches,
A method for controlling operation of a system of an electric vehicle based on one or more parameters associated with an exhaust aftertreatment system, the method comprising (pg. 3, last par., method for controlling powertrain):
receiving one or more parameters associated with an exhaust aftertreatment system of an electric vehicle (2nd par. on pg. 6 of attached specification translation, receive input signals from a plurality of sensors relating to the operation of the heat engine… recording instantaneous temperature of the burnt gases in the exhaust line by means of a sensor placed between the nitrogen oxides trap and the particle filter... rate of dioxygen present in the burnt gases by means of a probe placed downstream of the particle filter... and the pressure difference between the output and input of the particle filter), the one or more parameters being associated with an aftertreatment event associated with the aftertreatment system (the above mentioned parameters are all recorded from sensors around the particle filter and are features of a regeneration event);
st par. on pg. 8, computer monitors the filling level of the particle filter and the filling level of the nitrogen oxide trap due to the pressure difference between the output and input of the particle filter. Whether the filling level meets a threshold or not determines the operational state of the aftertreatment system); and
	generating a command structured to adjust operation of the system (1st par. on pg. 8, When one or other of these filling levels exceeds a predetermined threshold stored in the read-only memory, the computer control the regeneration of the nitrogen oxide trap and the particle filter).

Regarding claim 15, it is rejected as being analogous to claim 2.
Regarding claims 16-17, they are rejected as being analogous to claim 4.
Regarding claim 18, it is rejected as being analogous to claim 5.
Regarding claim 19, it is rejected as being analogous to claim 6.
Regarding claim 20, it is rejected as being analogous to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naidu et al. (US 20170045004) teaches receiving inputs from exhaust gas sensors and controlling the starter-generator to generate a load to increase the rate at which temperatures increase to reduce NOx emissions.
Biagini (US 20160252029) teaches a method of controlling an electric vehicle by receiving inputs from exhaust gas sensors to control the power output of the engine and regeneration of the aftertreatment system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665